1 MARK J. REICHEL, State Bar #155034
  Attorney at Law
2 455 Capitol Mall, Ste. 802
  Sacramento, CA 95814
3 Telephone: (916) 498-9258

4    Attorney for TIAN HE TEN
5

6

7

8                             IN THE UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                   CASE NO. 18-134 MCE
12                              Plaintiff,       STIPULATION TO CONTINUE STATUS
                                                 CONFERENCE
13                       v.
                                                 DATE: DECEMBER 5, 2019
14   TIAN HE TAN, JENNY CHU                      TIME: 9:00 a.m.
                          Defendants.            HON MORRISON C. ENGLAND JR.
15

16
           IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, the undersigned Assistant United States Attorney, attorney for
18
     Plaintiff, and the undersigned attorneys for defendants, that the STATUS
19
     CONFERENCE shall be re calendared for December 5, 2019. Both Defense counsel are
20
     now or will be very soon in possession of a very large amount of discovery. As well,
21
     new defense counsel Cozens has just this date been substituted in as counsel for Ms. Chu,
22
     replacing Ms. Fields.
23
           From the time of the lodging of this stipulation, current defense counsel aver that
24
     they will be obtaining and reviewing a very large amount of discovery, will be
25
     conducting legal research, collecting facts either by subpoena or investigation and
26
     interviews, and will be otherwise efficiently working on the case.
27

28

                                                 1
30
1          Accordingly, all counsel and defendants agree that time under the Speedy Trial Act
2    from the date this stipulation is lodged, through December 5, 2019 should be excluded in
3    computing the time within which trial must commence under the Speedy Trial Act,
4    pursuant to Title 18 U.S.C. § 3161 (H)(7)(B)(iv) and Local Code T4 in that the granting
5    of the continuance serves the ends of justice and outweighs the best interests of the public
6    and the defendant in a speedy trial.
7           Defense counsel represent that they have discussed the need for a continuance
8    with their clients, and the defendants understand their rights under the Speedy Trial Act,
9    and consent and agree to an exclusion of time as requested through the new status date.
10
     Dated: August 20, 2019
11

12
                                            By:    MARK J. REICHEL

13                                                 Attorney for Defendant TAN
14
                                                   /s/PHILIP COZENS
15                                                 Attorney for Defendant CHU
16
                                                   MCGREGOR SCOTT
17                                                 United States Attorney
18
                                                   /s/ Mark J. Reichel for
19                                                 _______________________
                                                   MATTHEW YELOVICH
20
                                                   Assistant U.S. Attorney
21

22
                                              ORDER
23
           IT IS SO ORDERED.
24
     Dated: August 28, 2019
25

26

27

28

                                                  2
30
